In a proceeding pursuant to CPLR article 75 to confirm an arbitration award dated September 1, 2005, which, upon, in effect, granting the petitioner’s application to vacate a prior arbitration award dated August 3, 2005, awarded the petitioner the *603principal sum of $5,779.24, Shoba Prakash appeals from a judgment of the Supreme Court, Nassau County (Mahon, J.), dated February 5, 2008, which, upon an order of the same court dated February 9, 2007, granting the petition, is in favor of the petitioner and against her in the total sum of $7,062.23.
Ordered that the judgment is reversed, on the law, with costs, the petition is denied, the arbitration award dated September 1, 2005 is vacated, the application is denied, and the arbitration award dated August 3, 2005 is reinstated and confirmed.
Contrary to the petitioner’s contention, under the circumstances of this case the arbitrator improperly, in effect, granted its application to vacate his prior award, as the petitioner failed to demonstrate any of the statutory grounds for vacating or modifying the arbitrator’s original award (see CPLR 7511). Accordingly, the Supreme Court erred in granting the petition to confirm the arbitration award dated September 1, 2005 (see Matter of Allstate Ins. Co. v Dental Health Care, P.C., 24 AD3d 437 [2005]).
The appellant’s remaining contentions are either improperly raised for the first time on appeal or without merit. Skelos, J.P, Fisher, Belen and Lott, JJ., concur.